Case 1:18-cv-02182-JPH-TAB Document 53 Filed 10/25/19 Page 1 of 4 PageID #: 657



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

 DEBORAH J. CARUSO, the CHAPTER 7    )
 TRUSTEE for ITT EDUCATIONAL         )
 SERVICES, INC., ESI SERVICE CORP. and
                                     )
 DANIEL WEBSTER COLLEGE, INC.,       )
                                     )
                 Plaintiff,          )
      v.                             )             Case No. 1:18-cv-02182-JPH-TAB
                                     )
 KEVIN MODANY, JOHN E. DEAN, C. DAVID)             transferred from
 BROWN II, JOANNA T. LAU, THOMAS I.  )
 MORGAN, JOHN VINCENT WEBER, JOHN F.)              Bankruptcy Adversary Proceeding
 COZZI, SAMUEL L. ODLE, and JERRY M. )             No. 18-50100
 COHEN,                              )
                                     )
                 Defendants.         )

                    JOINT MOTION FOR STATUS CONFERENCE
                       REGARDING MOTIONS TO DISMISS

       Plaintiff Deborah J. Caruso, Chapter 7 Trustee (the “Trustee”) for ITT

 Educational Services, Inc., ESI Service Corp. and Daniel Webster College, Inc.

 (collectively, “ITT”), by and through her undersigned attorneys, and Defendants John

 E. Dean, C. David Brown II, Joanna T. Lau, Thomas I. Morgan, John Vincent Weber,

 John F. Cozzi, Samuel L. Odle, Jerry M Cohen (collectively, the “Former Directors”) and

 Kevin Modany (“Modany”), by and through their undersigned attorneys, hereby jointly

 request a Status Conference with the Court regarding Defendants’ pending motions to

 dismiss the Trustee’s complaint.
Case 1:18-cv-02182-JPH-TAB Document 53 Filed 10/25/19 Page 2 of 4 PageID #: 658



        1.       Plaintiffs filed a Complaint in this matter on May 31, 2018 (Bankr. ECF No.

 1) alleging that the Defendants breached their fiduciary duties of loyalty, care and good

 faith to ITT.

        2.       On June 28, 2018, the Former Directors filed a motion seeking to withdraw

 the reference of the adversary proceeding from the U.S. Bankruptcy Court for the

 Southern District of Indiana under 28 U.S.C. §157(d) (“Former Directors’ Motion to

 Withdraw”) (Bankr. ECF No. 44).

        3.       On August 24, 2018 the Former Directors and Modany filed motions to

 dismiss the Trustee’s complaint (“Defendants’ Motions to Dismiss”) (Bankr. ECF Nos.

 64, 65, 67, 68; ECF Nos. 39, 39-1, 40, 40-1).

        4.       On October 5, 2018, the Trustee filed opposition briefs to Defendants’

 Motions to Dismiss (Bankr. ECF Nos. 73, 74; ECF Nos. 39-2, 40-2).

        5.       On November 2, 2018, the Defendants filed reply briefs in further support

 of their Motions to Dismiss (Bankr. ECF. Nos. 85, 86; ECF Nos. 39-3, 40-3).

        6.       On January 7, 2019, the U.S. District Court for the Southern District of

 Indiana granted the Defendants’ Motion to Withdraw the Reference (Bankr. ECF No. 88;

 ECF No. 26).

        7.       During an April 25, 2019 telephonic status conference, the parties learned

 that the Court had not automatically received Defendants’ Motions to Dismiss from the

 Bankruptcy Court upon withdrawing the reference and that the motions were not

 currently being considered.



                                                 2
Case 1:18-cv-02182-JPH-TAB Document 53 Filed 10/25/19 Page 3 of 4 PageID #: 659



        8.     On May 14, 2019, the Court ordered the parties to identify and refile any

 pending motions (“May Order”) (ECF No. 36).

        9.     On May 23, 2019, in accordance with the Court’s May Order, the parties

 re-filed Defendants’ Motions to Dismiss and the Trustee’s corresponding opposition

 briefs (ECF Nos. 39, 39-1, 39-2, 39-3, 40, 40-1, 40-2, 40-3).

        10.    The parties believe that a status conference is appropriate. It has been five

 months since the last status conference, and a status conference would be useful to help

 the parties efficiently move this case forward while Defendants’ Motions to Dismiss

 remain pending.

        11.    This motion is not brought for any improper purpose, but is intended to

 promote efficiency in time and resources for the parties and the Court.

        WHEREFORE, the parties respectfully request the Court to set a status

 conference to discuss the pending Defendants’ Motions to Dismiss and all other issues

 the parties wish to raise.



 Dated: October 25, 2019

 Respectfully submitted,




                                                3
Case 1:18-cv-02182-JPH-TAB Document 53 Filed 10/25/19 Page 4 of 4 PageID #: 660



 Robins Kaplan LLP                            Bose McKinney & Evans, LLP

  /s/ Ronald J. Schutz                        /s/ Vilda Samuel Laurin, III
 Ronald James Schutz                          Vilda Samuel Laurin, III
 Michael Collyard                             Paul D. Vink
 Richard B. Allyn                             James P. Moloy
 Thomas Berndt                                Gregory Forrest Hahn
 Carly A. Kessler                             111 Monument Circle, Suite 2700
 399 Park Avenue, Suite 3600                  Indianapolis, IN 46204
 New York, NY 10022                           Telephone: (317) 684-5185
 Telephone: (212) 980-7400                    Fax: (317) 223-0185
 Fax: 212-980-7499                            ghahn@boselaw.com
 rschutz@robinskaplan.com                     slaurin@boselaw.com
 mcollyard@robinskaplan.com                   jmoloy@boselaw.com
 rallyn@robinskaplan.com                      pvink@boselaw.com
 tberndt@robinskaplan.com
 ckessler@robinskaplan.com                    Counsel for John E. Dean, C. David Brown
                                              II, Joanna T. Lau, Thomas I. Morgan, John
 Rubin & Levin, P.C.                          Vincent Weber, John F. Cozzi, Samuel L.
                                              Odle, and Jerry M. Cohen
 John C. Hoard
 135 N. Pennsylvania Street, Suite 1400
 Indianapolis, Indiana 46204
 Telephone: (317) 634-0300
 johnh@rubin-levin.net

 Counsel for the Trustee
 Morgan, Lewis & Bockius LLP                  Ice Miller LLP

 /s/ Rachel Jaffe Mauceri                     /s/ Jeffrey A. Hokanson
 Rachel Jaffe Mauceri                         Jeffrey A. Hokanson
 John C. Goodchild, III                       John C. Cannizzaro
 101 Park Avenue                              One American Square
 New York, New York 10178                     Indianapolis, Indiana 46282
 Telephone: (212) 309-6000                    Telephone: (317) 236-2397
 Fax: (212) 309-6001                          jeff.hokanson@icemiller.com
 rachel.mauceri@morganlewis.com               john.cannizzaro@icemiller.com
 john.goodchild@morganlewis.com
                                              Local Counsel for Kevin M. Modany
 Counsel for Kevin M. Modany




                                          4
